Citation Nr: 1010220	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-33 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel





INTRODUCTION

The Veteran served on active duty from November 1964 to March 
1967 and from April 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2007.  
The case has since been returned to the Board for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have PTSD that is causally 
or etiologically related to his active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD 
was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has granted the Veteran's 
claim for service connection for PTSD, and therefore, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted. See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service." 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. Cohen v. Brown, 10 Vet. App. 128 
(1997).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror." DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition. Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for PTSD.  In 
pertinent part, he claimed that he experienced an early 
morning rocket attack at Da Nang air field on July 15, 1967, 
while he was assigned to the 507th Transportation Group.  He 
indicated that 8 people were killed in action and that over 
170 individuals were wounded during that attack.  

The Veteran's service personnel records do show that he was 
stationed in Vietnam and assigned to the 507th Transportation 
Group from October 1966 to October 1967.  The Appeals 
Management Center (AMC) prepared a memorandum in December 
2009 indicating that the claimed stressor had been verified.  
In particular, it was noted that his unit was stationed in 
Saigon, but that detachments were also assigned to Da Nang, 
where enemy rocket fire hit the air base for a third time on 
July 15, 1967.  In fact, reports showed that 50 individual 
122 mm rockets hit the base killing 8 United States 
servicemen and wounding 163 individuals.  There was heavy 
damage to the bomb storage area and light damage to the 
buildings and equipment.  Based on that evidence, the AMC 
determined that the Veteran's alleged stressor was 
corroborated.  

Although these reports do not indicate whether the Veteran 
actually witnessed the events, the Board notes that the Court 
has expressly rejected the notion that specific evidence that 
a veteran was actually with his unit at the time of an attack 
is required to verify that attack as a PTSD stressor. See 
Pentecost v. Principi, 16, Vet. App. 124 (2001).  Therefore, 
the Board concludes that the stressor has been verified.

Having found that the Veteran has a verified in-service 
stressor, the remaining question is the medical question of 
whether the Veteran has been diagnosed as having PTSD, and if 
so, whether that diagnosis is related to his verified in-
service stressor.  The medical evidence clearly shows that 
the Veteran has been diagnosed with PTSD.  In fact, VA 
medical records dated in May 2002 indicated that the Veteran 
experienced frequent combat conditions in his assignments in 
Vietnam.  A clinical psychologist commented that the Veteran 
was certainly exposed to multiple combat stressors of 
sufficient intensity and duration to produce full PTSD.  He 
thereafter diagnosed the Veteran as having chronic, severe 
PTSD

Moreover, a June 2002 VA examiner reviewed the claims file 
and noted that the Veteran served in Vietnam and was involved 
in perimeter patrols of the firebases, which frequently came 
under enemy rocket and mortar fire.  The Veteran told the 
examiner that on one occasion he was knocked unconscious and 
that two of his fellow patrolmen were killed.  It was also 
noted that the Veteran's chief complaint was witnessing 
numerous friends being killed by enemy fire and gathering the 
remains to place in body bags.  The examiner stated that 
these are the type of life threatening events that are 
certainly more than sufficient to lead to PTSD, which he did 
assess the Veteran as having at that time.  

The Board notes that the Veteran's stressor was not verified 
at the time of the May 2002 and June 2002 statements.  
However, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the 
Court pointed out that reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects 
the statements of the veteran. See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Here, as discussed above, the 
Veteran's stressor was subsequently corroborated, and as 
such, the Board finds the Veteran's reported history of being 
subjected to enemy fire and witnessing casualties to be 
credible.  Therefore, the Board finds that the aforementioned 
opinions were based on a credible history, and thus, are 
probative in this case.  

The does Board note that the adjudication of this issue has 
been made significantly more difficult by the Veteran's 
failure to report for a VA examination in December 2009.  He 
has not asserted any good cause for missing the examination, 
which was being scheduled in order to obtain a nexus opinion.  
According to 38 C.F.R. § 3.655, in an original compensation 
claim, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim 
without good cause, the claim shall be rated based on the 
evidence of record.

Nevertheless, in light of the Veteran's current diagnosis and 
the statements made by medical professionals in May 2002 and 
June 2002, there is a reasonable doubt as to whether the 
Veteran currently has PTSD that is related to his in-service 
stressor.  To the extent that there is any reasonable doubt, 
that doubt will be resolved in his favor.  Based on the 
evidence of record, the Board finds that the Veteran's 
current PTSD was incurred in service.  Accordingly, the Board 
concludes that service connection for PTSD is warranted. 


ORDER

Subject to the provision governing the award of monetary 
benefits, service connection for PTSD is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


